--------------------------------------------------------------------------------

Exhibit 10.2

YAYI INTERNATIONAL INC.

2010 EMPLOYEE STOCK OPTION AND STOCK AWARD PLAN

AWARD AGREEMENT

Yayi International Inc., a Delaware corporation (the "Company"), has granted to
the Participant named on the Notice of Grant of Options (the "Notice of Grant"),
which is attached hereto, an option (the "Option") to purchase that number of
shares ("Shares") set forth on the Notice of Grant at the exercise price per
Share set forth on the Notice of Grant (the "Exercise Price"), subject to all of
the terms, definitions and provisions in this Yayi International Inc. 2010
Employee Stock Option and Stock Award Plan Award Agreement ("Agreement") and the
Company's 2010 Employee Stock Option and Stock Award Plan (as applicable, the
"Plan"), which is incorporated herein by reference. In the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Agreement, the terms and conditions of the Plan shall prevail. The terms
defined in the Plan shall have the same defined meanings in this Agreement.

1.

Nature of Option. This Option is not intended to qualify as an Incentive Stock
Option under Section 422 of the Code. This Option is intended to be a
Nonstatutory Stock Option.



2.

Vesting Schedule. Subject to the Performance Conditions provided in Section 3,
the Option awarded by this Agreement shall vest in accordance with the vesting
provisions set forth in the Notice of Grant. Shares scheduled to vest on a
certain date or upon the occurrence of a certain condition shall not vest in
Participant in accordance with any of the provisions of this Agreement, unless
Participant shall have been continuously an employee of the Company or its
Subsidiary ("Employee") from the Grant Date until the date such vesting occurs.



3.

Performance Conditions. The Option is subject to the performance requirements
set forth in Appendix I, which must be satisfied as a condition of the Option
becoming vested and exercisable.



4.

Administrator Discretion. The Plan Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option shall be considered as having vested as of the date
specified by the Plan Administrator.



5.

Exercise of Option. This Option may be exercised only within the term set out in
the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Agreement.



6.

Method of Payment. The exercise price for Shares purchased under an Option shall
be paid in full to the Company by delivery of consideration equal to the product
of the Option exercise price and the number of Shares purchased. Such
consideration must be paid in cash unless the Company adopts any "cashless"
exercise method.



--------------------------------------------------------------------------------

7.

Termination Period. Subject to applicable laws, if the Participant ceases to be
an



Employee, he or she may, but only within three (3) months after the date
Participant ceases to be an Employee, exercise this Option to the extent that he
or she was entitled to exercise it as of the date of such cessation. To the
extent he or she was not entitled to exercise this Option as of the date of such
cessation, or if he or she does not exercise the Option within the time
specified herein, the Option shall terminate.

Notwithstanding the provisions above, if Participant ceases to be an employee as
a result of his or her Disability, he or she may, but only within twelve (12)
months from the date of such cessation, exercise his or her Option to the extent
he or she was entitled to exercise it at the date of cessation. To the extent
that he or she was not entitled to exercise this Option at the date of such
cessation, or if he or she does not exercise such Option within the time
specified herein, the Option shall terminate.

In the event of the death of the Participant during the term of this Option and
while an employee, the Option shall become fully exercisable, including as to
Shares for which it would not otherwise be exercisable, and may be exercised, at
any time within twelve (12) months following the date of death, by Participant's
estate or by a person who acquired the right to exercise the Option by bequest
or inheritance.

Notwithstanding the foregoing, in no event may this Option be exercised after
the expiration date as provided above.

8.

Tax Obligations. The Company and its Subsidiaries shall assess tax and social
insurance contribution liability and requirements in connection with the
Participant's participation in the Plan, including, without limitation, tax
liability and social insurance contribution liability associated with the grant
or exercise of the Option or sale of the underlying Shares (the "Tax
Liability"). These requirements may change from time to time as laws or
interpretations change. Regardless of the Company's or any Subsidiary's actions
in this regard, the Participant hereby acknowledges and agrees that the Tax
Liability shall be the Participant's ultimate responsibility and liability. The
Participant agrees as a condition of his or her participation in the Plan to
make arrangements satisfactory to the Company and its Subsidiaries to enable it
to satisfy all withholding, payment and/or collection requirements associated
with the satisfaction of the Tax Liability, including authorizing the Company or
the Subsidiary to: (i) withhold all applicable amounts from the Participant's
wages or other cash compensation due to the Participant, in accordance with any
requirements under the laws, rules, and regulations of the country of which the
Participant is a resident, and/or (ii) act as the Participant's agent to sell
sufficient Shares for the proceeds to settle such requirements. Furthermore, the
Participant agrees to pay the Company or the Subsidiary any amount the Company
or any Subsidiary may be required to withhold, collect or pay as a result of the
Participant's participation in the Plan or that cannot be satisfied by deduction
from the Participant's wages or other cash compensation paid to the Participant
by the Company or the Subsidiary or sale of the Shares acquired under the Plan.
The Participant acknowledges that he or she may not participate in the Plan and
the Company and the Subsidiary shall have no obligation to deliver Shares until
the Tax Liability has been satisfied by the Participant.



--------------------------------------------------------------------------------

9.

Rights as Stockholder. Neither Participant nor any person claiming under or
through



Participant shall have any of the rights or privileges of a stockholder of the
Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant shall
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

10.

Acknowledgments. In accepting the Option, the Participant acknowledges that:



(a) Any notice period mandated under applicable laws shall not be treated as
continuous service for the purpose of determining the vesting of the Option; and
the Participant's right to receive Shares in settlement of the Option after
termination of service, if any, will be measured by the date of termination of
the Participant's service and will not be extended by any notice period mandated
under applicable laws. Subject to the foregoing and the provisions of the Plan,
the Company, in its sole discretion, shall determine whether the Participant's
service has terminated and the effective date of such termination.

(b) The Plan is established voluntarily by the Company. It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement.

(c) All decisions with respect to future Option grants, if any, will be at the
sole discretion of the Company.

(d) The Participant's participation in the Plan shall not create a right to
continued service with the Company (or any Subsidiary).

(e) The Participant is voluntarily participating in the Plan.

(f) The Option is an extraordinary item that does not constitute compensation of
any kind for service of any kind rendered to the Company (or any Subsidiary),
and which is outside the scope of the Participant's employment contract, if any.

(g) The Option is not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance payments,
resignation, termination, redundancy, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments. This
applies to any payment even in those jurisdictions requiring such payments upon
termination of employment.

(h) In the event that the Participant is not an employee of the Company, the
Option grant will not be interpreted to form an employment contract or
relationship with the Company; and furthermore the Option grant will not be
interpreted to form an employment contract with any Subsidiary .

--------------------------------------------------------------------------------

(i) The future value of the underlying Shares is unknown and cannot be predicted
with certainty. If the Participant obtains Shares upon exercise of the Option,
the value of those Shares may increase or decrease.

11.

Address for Notices. Any notice to be given to the Company under the terms of
this Agreement shall be addressed to the Company at Xingguang Road No. 9,
Northern Industrial Park of Zhongbei Town, Xi Qing District, Tianjin City,
300380, China or at such other address as the Company may hereafter designate in
writing.



12.

Grant is Not Transferable. This Option may not be transferred in any manner
otherwise than by will or by the laws of descent or distribution and may be
exercised during the lifetime of Participant only by Participant.



13.

Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.



14.

Data Privacy Consent. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant's personal data as described in this document by and among the
Company and each Subsidiary for the exclusive purpose of implementing,
administering and managing the Participant's participation in the Plan.



(a) The Participant understands that the Company (or any Subsidiary) holds
certain personal information about the Participant, including, but not limited
to, the Participant's name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares or directorships held in the Company, details of all Options
or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in the Participant's favor, for the purpose of
implementing, administering and managing the Plan ("Data").

(b) The Participant understands that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Participant's country or
elsewhere, and that the recipient's country may have different data privacy laws
and protections than the Participant's country. The Participant understands that
he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting the Participant's local human resources
representative. The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Participant's participation in
the Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
Shares acquired upon settlement of the Option. The Participant understands that
Data will be held only as long as is necessary to implement, administer and
manage the Participant's participation in the Plan. The Participant understands
that he or she may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Participant's local human resources representative. The
Participant understands, however, that refusing or withdrawing the Participant's
consent may affect the Participant's ability to participate in the Plan. For
more information on the consequences of the Participant's refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
the Participant's local human resources representative.

--------------------------------------------------------------------------------

15.

Additional Conditions to Issuance of Stock. If at any time the Company shall
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any national, local or
applicable law, or the consent or approval of any governmental regulatory
authority is necessary or desirable as a condition to the issuance of Shares to
Participant (or his or her estate), such issuance shall not occur unless and
until such listing, registration, qualification, consent or approval shall have
been effected or obtained free of any conditions not acceptable to the Company.
The Company shall make all reasonable efforts to meet the requirements of any
such state or federal law or securities exchange and to obtain any such consent
or approval of any such governmental authority.



16.

Special Administration in China. The grant of the Option, the Participant's
ability to exercise the Option and sale of the Shares may be contingent upon the
Company or any Subsidiary obtaining approval from SAFE for the related foreign
exchange transaction and the establishment of a SAFE-approved bank account. The
receipt of funds by the Participant from the sale of the Shares and the
conversion of those funds to the local currency must be approved by SAFE. In
order to comply with the SAFE regulations, the proceeds from the sale of the
Shares must be repatriated into China through a SAFE-approved bank account set
up and monitored by the Company.



17.

Currency Exchange Risk. The Participant agrees and acknowledges that the
Participant shall bear any and all risk associated with the exchange or
fluctuation of currency associated with the Option, including without limitation
the exercise of the Option or sale of the Shares (the "Currency Exchange Risk").
The Participant waives and releases the Company and its Subsidiaries from any
potential claims arising out of the Currency Exchange Risk.



18.

Exchange Control Requirements. The Participant agrees and acknowledges that the
Participant shall comply with any and all exchange control requirements
applicable to the Option and the sale of Shares and any resulting funds
including, without limitation, reporting or repatriation requirements.



19.

Plan Governs. This Agreement is subject to all terms and provisions of the Plan.
In the event of a conflict between one or more provisions of this Agreement and
one or more provisions of the Plan, the provisions of the Plan shall govern.
Capitalized terms used and not defined in this Agreement shall have the meaning
set forth in the Plan.



20.

Administrator Authority. The Plan Administrator shall have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares subject to the Option have
vested). All actions taken and all interpretations and determinations made by
the Plan Administrator in good faith shall be final and binding upon
Participant, the Company and all other interested persons. The Plan
Administrator shall not be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.
The Plan Administrator shall, in its absolute discretion, determine when such
conditions have been fulfilled.



--------------------------------------------------------------------------------

21.

Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to Options awarded under the Plan or future Options that
may be awarded under the Plan by electronic means or request Participant's
consent to participate in the Plan by electronic means. Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through any on-line or electronic system established and
maintained by the Company or another third party designated by the Company.



22.

Captions. Captions provided herein are for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.



23.

Agreement Severable. In the event that any provision in this Agreement shall be
held invalid or unenforceable, such provision shall be severable from, and such
invalidity or unenforceability shall not be construed to have any effect on, the
remaining provisions of this Agreement.



24.

Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.



25.

Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Option under the
Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.



26.

Governing Law. Subject to applicable laws, this Agreement and all determinations
made and actions taken pursuant hereto, to the extent not otherwise governed by
the federal laws of the United States, shall be governed by the laws of the
State of Delaware without giving effect to principles of conflicts of laws.



--------------------------------------------------------------------------------

APPENDIX I

PERFORMANCE CONDITIONS

 

--------------------------------------------------------------------------------

YAYI INTERNATIONAL INC.

2010 EMPLOYEE STOCK OPTION AND STOCK AWARD PLAN

NOTICE OF GRANT

Unless otherwise defined herein, the terms defined in the Yayi International
Inc. 2010 Employee Stock Option and Stock Award Plan (the "Plan") will have the
same defined meanings in this Notice of Grant (the "Notice of Grant") and the
Yayi International Inc. 2010 Employee Stock Option and Stock Award Plan Award
Agreement (together, the "Agreement").


Participant:   
ID Number:   
Address:   
   

Participant has been granted an Option to purchase Shares of common stock,
subject to the terms and conditions of the Plan and this Agreement, as follows:


Grant Number  
Date of Grant  
Vesting Commencement Date  
Number of Shares Granted  
Exercise Price per Share  
Total Exercise Price  $
Type of Option  
Term/Expiration Date  
Vesting Schedule:      

--------------------------------------------------------------------------------

Performance Conditions

 

--------------------------------------------------------------------------------

By Participant's signature and the signature of the Company's representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Agreement. Participant
has reviewed the Plan and this Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of the Plan and Agreement. Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Plan Administrator upon any questions relating to the
Plan and Agreement. Participant further agrees to notify the Company upon any
change in the residence address indicated below.

PARTICIPANT   YAYI INTERNATIONAL INC.       Signature    By       Print Name  
 Title       Address:                

 

--------------------------------------------------------------------------------